             Case 2:20-cv-01900-MMB Document 7 Filed 07/17/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   BENTON CAMBRIDGE,

                           Plaintiff

                           v.                                          CIVIL ACTION

   ALLSTATE FIRE AND CASUALTY                                          No. 2:20-CV-01900-MMB
   INSURANCE COMPANY,

                           Defendant

                                       ORDER RE: MOTION TO DISMISS

          AND NOW, this 17th day of July, 2020, upon consideration of Defendant’s Motion to

Dismiss, (ECF 4), and Plaintiff’s Response in Opposition, (ECF 5), and for the reasons stated in

the foregoing Memorandum, it is hereby ORDERED that Defendant’s Motion to Dismiss is

DENIED.



                                                                        BY THE COURT:

                                                                        s/ Michael M. Baylson
                                                                        _______________________________
                                                                        MICHAEL M. BAYLSON
                                                                        United States District Court Judge
O:\CIVIL 20\20-1900 Cambridge v. Allstate Fire\20cv1900 Order re Defendant's Motion to Dismiss Word.docx
